SABO, ].,
In the present case, defendant, Considine, requests of plaintiff, Kulb, *719information concerning injuries sustained by plaintiff on prior occasions. In order to elicit that information, defendant served a series of interrogatories on plaintiff. Of those, only two are at issue here.
Interrogatory number 37 requests that plaintiff list the nature, time, date, place, persons involved and injuries sustained by plaintiff before or after the institution of this action. The question also requests the court term and number of any suit brought as a result of any of the prior injuries.
Interrogatory number 39 requests that plaintiff list any physical which he underwent “for any reason” within the last five years.
Plaintiff refused to answer, merely “objecting to” both. Now defendant seeks sanctions and detailed answers to both of the interrogatories.
LAW
It is clearly relevant for defendant to know whether plaintiffs law suit is based on injuries caused by the incident which gave rise to the present litigation or merely on a previous injury: Yankovich v. Dicks, 14 D. & C. 2d 53 (1957).
However, defendant seeks to know more than is necessary and relevant. Defendant should be limited to seeking knowledge of prior injuries involving any part or function of the body which is claimed to have been injured due to the actions of defendant, and the subject of this litigation: Wyman v. Cohen, 9 D. & C. 2d 177 (1957).
Therefore, subject to the limitation stated in the Wyman case, and restated in Vislosky v. Ziegler, 39 D. & C. 2d 415 (1966), plaintiff is required to answer interrogatories 37 and 39.
*720ORDER
And now, January 15, 1975, plaintiff is hereby ordered to answer interrogatories 37 and 39, insofar as they relate to any prior injuries to any part or function of the body claimed by plaintiff in the present action to have been injured.